Citation Nr: 1341414	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from July 1985 to December 1985, and from June 2005 through August 2005.  The Veteran also achieved military retirement from the Air National Guard based on National Guard membership between his two active duty periods.  

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board remanded the claims in February 2012, and they now return to the Board for further review.  The Board also then remanded the appealed claim for service connection for left ear hearing loss.  Following the Remand, the RO granted service connection for left ear hearing loss, and there accordingly remains no case in controversy for appellate consideration by the Board as to that claim.  

The issue of entitlement to service connection for right ear hearing loss is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disorder clearly and unmistakably existed prior to the Veteran's second period of active duty service from June 2005 through August 2005, and clearly and unmistakably did not increase in severity beyond its natural course during this period of service.  

2.  The Veteran's current left knee disorder was first manifested after the Veteran's first period of active duty service from July 1985 to December 1985, and prior to his second period of active duty service from June 2005 through August 2005; and is not related to his service, including any period of active duty for training or inactive duty for training. 

3.  Left knee arthritis was not present to a disabling degree within the first year following the first period of active duty service from July 1985 to December 1985, or within the first year following the second period of active duty service from June 2005 through August 2005.  

5.  The Veteran's right knee disorder clearly and unmistakably existed prior to the Veteran's second period of active duty service from June 2005 through August 2005, and clearly and unmistakably did not increase in severity beyond its natural course during this period of service.  

6.  The Veteran's current right knee disorder was first manifested after the Veteran's first period of active duty service from July 1985 to December 1985, and prior to his second period of active duty service from June 2005 through August 2005; and is not related to his service, including any period of active duty for training or inactive duty for training. 

7.  Right knee arthritis was not present to a disabling degree within the first year following the first period of active duty service from July 1985 to December 1985, or within the first year following the second period of active duty service from June 2005 through August 2005.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110 , 1111, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2013).

2.  A right knee disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110 , 1111, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims adjudicated herein, VA has met the requirements of all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided the required notice letter in February 2009, prior to the appealed July 2009 rating action.  This notice letter fulfilled the requirements of addressing what evidence was required to support the claims for service connection on the merits.  A subsequent notice letter in February 2012 was followed by appropriate development and readjudication of the claims by the RO with issuance most recently of a supplemental statement of the case in October 2012.  These letters informed the Veteran of the required notice and duty-to-assist provisions, and of the information and evidence necessary to substantiate the claims for service connection, as well as informing of the respective roles of the Veteran and VA in developing the claims and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained being on the Veteran.  The Veteran was also provided with general notice of the evidence required to satisfy claims for service connection.  Additionally, by these letters he was specifically afforded notice of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated VA and private treatment and evaluation records.  Indicated VA treatment or evaluation records have been sought, and obtained records have been associated with the claims file.  The February 2012 VCAA letter specifically requested that the Veteran provide indicated private treatment and examination records or provide authorization for VA to obtain those records, but the Veteran provided neither and failed to respond to the request.  The Board notes that the duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances [where his input is crucial for obtaining that assistance]." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The AMC made appropriate efforts to develop the record as directed by the Board's remand in February 2012.  This included the above-noted efforts to obtain records including private records, affording the Veteran the opportunity to submit evidence or argument in furtherance of his claims, and affording the Veteran examinations addressing the nature and etiology of any current knee disorders.  The remand development was followed by review of the claim, including most recently by the supplemental statement of the case in December 2012.  The prior remand in September 2011 only required that the Veteran be afforded a requested videoconference hearing, which hearing before the undersigned was afforded him  in November 2011.  The Board finds substantial compliance with all development required by the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The examinations afforded the Veteran evaluated the Veteran's knee disorders in conjunction with his prior history and described them in sufficient detail so the Board's evaluation was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The examinations also provided requested medical opinions implicated by questions of soundness of the Veteran's knee disorders upon service entry in June 2005.  See 38 U.S.C.A. §  1111 (governing presumptions of soundness).   

Finally, there is no indication in the record that additional evidence relevant to the bilateral knee disorder claim being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the nature and etiology of his disabilities.  Moreover, he testified at a videoconference hearing before the Board in November 2011.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  As such, VA has complied, to the extent required, with the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Claims for Service Connection for Bilateral Knee Disorder

The Veteran contends, in effect, that he developed or aggravated a disability of each knee as a result of activities during ACDTURA in the Air National Guard and/or during active service from June 2005 through August 2005, including while deployed in Iraq.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b)  (West 2002); 38 C.F.R. § 3.303(d) ; Cosman v. Principi, 3 Vet. App. 503, 505   (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24) ; 38 C.F.R. § 3.6(a), (d) . Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106, 1110, 1131 (West 2002). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  Reserves include the National Guard. 38 U.S.C.A. § 101(26), (27)  (2012).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  Buchanan, 451 F.3d at 1336-37.

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable, obvious and manifest, evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The regulation provides expressly that "[o]nly such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§3.306(a).  Temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292   (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37  (1996).

In his original claim submitted in February 2009, the Veteran reported that he had degenerative joint disease of the left and right knees that began in October 1999.  
Additionally, at his November 2011 hearing before the undersigned, the Veteran testified that he had bilateral knee problems prior to his period of active service in 2005. (hearing transcript, p. 22)  However, the United States Court of Appeals for the Federal Circuit in Wagner concluded that such concessions by the claimant of a claimed disability's existence prior to service are insufficient to overcome the presumption of soundness upon entry into service.  Wagner, 370 F.3d at 1092.  

Military facility treatment facility treatment records prior to June 2005, together with subsequent records, inform of meniscectomies performed on each knee prior to the Veteran's period of active service from June 2005 through August 2005.

The Veteran's Air National Guard periodic examinations fail to note any knee disorder.  However, some military treatment records from the Veteran's Air National Guard membership interval prior to his June 2005 service entry do document knee disorders.  A June 1986 military treatment record notes a complaint of pain in the left knee, with the Veteran's report that he hurt the knee three weeks earlier in his civilian job.  Also included among the Veteran's military medical records is a copy of a private operative reported dated in October 1998, for arthroscopy and partial medial meniscectomy of the left knee to repair a medial meniscus tear.  An undated military physical profile report notes that the Veteran will be released from military temporary profile May 31, 1999, and informs of a status post left knee arthroscopy in October 1998.  

A March 2002 military treatment record notes a significant knee history, while failing to specify which knee was at issue.  A history was noted of a knee popping six to eight years ago, and of it popping again seven to ten days ago with squatting, and with kneeling a lot during the current weekend, with pain the current morning.  The examiner noted pain on both full extension and forward flexion, and assessed either osteoarthritis or meniscal tear.  

An August 2003 military physical profile report noted that the Veteran was to undergo knee surgery in four days.
  
A history was noted upon subsequent VA examinations, including upon VA examination in August 2012, of status post left knee arthroscopy and partial medial meniscectomy in October 1998, repeated left knee surgery in June 2003, and right knee arthroscopic surgery with meniscectomy in 2001.  The Veteran failed to respond to RO and AMC requests for authorizations to obtain private treatment records, including the most recent AMC request in February 2012.  Thus, while the Veteran conceded that he had undergone surgeries to his knees on the above-noted dates, his latter two surgeries in 2001 on the right knee and in 2003 on the left are less well documented in the record.  

In this case, there is no examination report corresponding to the Veteran's entry into active service in June 2005 following his two decades of Air National Guard membership.  There were only of among then National Guard records the above-noted military facility treatment reports from his interval of National Guard membership documenting knee disorders and the private left knee surgical record from 1998.  In the absence of evidence consisting of examination upon entry into the period of service beginning June 2005, the Veteran's bilateral knee disorders cannot have been noted upon entry into that period of service for VA purposes, and the presumption of soundness upon entry into that period of service applies for both knees.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The next question is thus whether the presumption of soundness is rebutted for each knee.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner.  
  
As noted above, Air National Guard treatment records prior to June 2005 reflect knee disorders treated privately.  Also as noted above, these and subsequent treatment and examination records, as well as the Veteran's statements in support of his claims and upon VA examinations, establish that the Veteran had bilateral knee disorders for years prior to 2005 and underwent knee surgeries on both knees, in 1998, 2001, and 2003, for treatment of disabilities of both knees prior to June 2005.  

An April 2009 VA audiology examination for compensation purposes noted the Veteran's self-reported history of assembly work in a furniture factory from 1986 to 1990, maintenance work at a bank from 1990 to 1997 and from 2008 to 2009, and maintenance work at a food processing plant from 1997 to 2007.  

At his November 2011 hearing, the Veteran testified  that while deployed to Iraq during his interval of active duty from June 2005 to August 2005, "for two months solid, 12 hours a day, 7 days a week" he had to perform work inspecting aircraft including the low underside of aircraft, involving squatting and moving in a squatting position, as the aircraft maintenance crew chief.  (hearing transcript, pp. 18-21)  He then emphasized that the aircraft he was inspecting were low aircraft, requiring squatting underneath them for these inspections.  Also at that hearing, the Veteran asserted that he worked at a bank on his feet in civilian life.  (hearing transcript, p. 18)  He additionally asserted, in effect, that his aircraft maintenance work over his Air National Guard career contributed to his knee problems. (hearing transcript, p. 19)

Additionally in testimony, the Veteran expressed no knowledge of a left knee injury on a civilian job in June 1986, and he denied having any memory of a knee injury in civilian work.  (hearing transcript, p. 26).  

The Veteran in November 2011 submitted a lay statement reportedly authored by a fellow soldier within his Air National Guard fighter wing.  The statement provides as follows:

[The Veteran's] position within the [fighter wing] was as an Aircraft Crew Chief within the Aircraft Maintenance Squadron.  [The Veteran] served in this capacity for 20+ years attending monthly unit training assemblies, annual training for up to two consecutive weeks per year and many deployments for various lengths of time. [....]

The balance of that statement addresses noise exposure, and hence is not directly relevant to the present claim.  

The Veteran submitted an additional lay statement in November 2011, purportedly by another fellow soldier.  However, there is no signature and no name is provided for the author of the statement.  However, the Board does not find that this additional statement alters the balance of the evidence so as to result in a change in the Board's determination with respect to the knee disorder claims, and hence only for purposes of this decision, the Board will concede independent authorship of the statement by a fellow soldier.  The statement asserts the following:

I served in the military with [the Veteran].  He was a crew chief on Jet Aircraft.  He was constantly crawling underneath aircraft during preflight and postflight maintenance.  He began to complain of his knees hurting and eventually had surgery.  This helped but still bothered him some.  He was deployed in Iraq in 2005 and after returning his knees were bothering him much more.  

It is my opinion that his problem was more likely than not caused be (sic) his duties while in the military.

The unnamed author's lay opinion regarding the cause of the Veteran's "problem" is not probative, however, both because the problem in question is not specified, and because the question of a medical etiology of the Veteran's current knee disorders vis-à-vis various physical tasks or exercises, as opposed to some specific injury, is beyond the ambit of lay knowledge or expertise.  Jandreau.   

The Board does note, however, that the chronology of events in this author-unspecified statement informs of knee difficulties before the Veteran's most recent period of active service in June 2005.  The statement asserts, "He began to complain of his knees hurting and eventually had surgery."  The referenced knee difficulties and subsequent surgeries are stated as following his activities including pre-flight and post-flight inspection duties.  However, the Veteran's knee surgeries were before, not after his period of active service beginning in June 2005, and hence these aircraft inspection activities referenced in the statement must be speaking to activities during his periods of ACDUTRA in the Air National Guard, not his activities on active duty from June 2005 to August 2005.  

The Veteran's testimony appears significantly contradicted by treatment and examination records, including records reflecting the Veteran's knee injuries and medial meniscectomies bilaterally prior to his June 2005 to August 2005 period of active service, and records reflecting that his civilian work prior to that service period involved work in maintenance of physical facilities, including electrical work, and thus necessarily involving squatting and low work, contrary to his assertion at the hearing that his civilian work involved standing in a bank.  

The nearly two decades of work in maintenance and work assembling furniture, all prior to the Veteran's 2005 service period (as self-reported  by the Veteran at his August 2009 VA audiology examination, noted above), afforded the Veteran an ample time and opportunity to have suffered acute injuries to the knees or injuries over time, which were indeed suffered prior to 2005, as supported by the necessity of bilateral meniscectomies prior to that service period.  It also begs credulity to accept the Veteran's assertion that he was merely performing work "standing" at a bank if he was performing physical maintenance work including electrical work.  His omission of nearly 15 years of work assembling furniture and performing maintenance work at a food processing plant also erodes his credibility. 

The Veteran was afforded a VA examination in February 2012 addressing both questions of existence of knee disabilities prior to the most recent interval of active service from June 2005 to August 2005, and questions of aggravation of knee disabilities beyond their natural course during that most recent interval of active service.  The February 2012 examiner diagnosed the Veteran with bilateral derangement of the medial menisci, and appropriately noted the Veteran's interval of active service from June 2005 to August 2005.  The examiner noted a history of disability of each knee, including left knee arthroscopy and partial medial meniscectomy in 1998.  The examiner noted that the Veteran attributed this past knee disability to having to crawl on his knees in the National Guard, while the examiner also noted that the Veteran had a history of civilian work as an electrician performing maintenance.  The examiner further noted a second left knee surgery in June 2003, and right knee arthroscopic surgery with meniscectomy in 2001.  The examiner noted the absence of any record indicating a new injury to the knees during active service.

The February 2012 examiner opined that the Veteran's bilateral knee disabilities were clearly and unmistakably not increased in severity beyond their natural course, and hence not aggravated "by any in-service injury, event, or illness."  To support this opinion, the examiner noted that the Veteran was only in active service in 2005 for a brief interval, he did not complain of aggravation of his bilateral knee conditions during that in-service interval, he did not appear to have any specific injury to either knee during that in-service interval, bilateral knee pain was documented prior to the in-service interval on multiple occasions, the Veteran was involved in work squatting and kneeling not only in service but also in his civilian work during his entire adult life, and both knees underwent meniscectomies prior to that in-service interval.

February 2012 x-rays were reviewed showing mild osteoarthritic changes in the left femoral tibial joint, and some small suprapatellar joint effusion or suspected effusion bilaterally.

An addendum VA medical opinion was obtained in August 2012 based on review of the record and specific consideration of the Veteran's assertions.  An examiner affirmed the prior opinion that the Veteran's bilateral knee conditions clearly and unmistakably were not aggravated beyond their natural course due to any in-service injury, event, or illness.  The examiner noted the Veteran's assertions that he had had bilateral knee pain during active service without specific injury, but also noted other pertinent evidence.  Specifically, the examiner noted  that the Veteran was still employed in maintenance in 2009, that he was involved in home remodeling in 2011, and that he reported ongoing engagement in an "extremely active" lifestyle including hunting, fishing and boating.  The examiner concluded, in effect, that the  evidence did not support increase in severity of his bilateral knee disorders during the June 2005 to August 2005 service period based on absence of any convincing indication of such increased severity, particularly in light of the prior history of essentially the same kinds of strenuous activities as in service, absence of contemporaneous evidence of  injury in service, and post-service records not showing reduced activity as would tend to support any increase in severity of knee disability during the active duty period.  

The Board finds these February 2012 and August 2012 medical opinions to be entirely credible and warranting of significant weight in the Board's adjudication, based on their informed analysis with careful consideration of the evidence of record, and based on their being supported by the overwhelming weight of objective evidence of record. Culver; Buchanan.  

The Board recognizes that the Veteran is competent to assert that he experienced pain in his knees during his interval of active service from June to August of 2005.  However, such pain does not itself constitute an increase in severity of disability.  As the Court has noted, pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, acute or intermittent symptoms of disability are not to be considered aggravation.  Jensen.  

The Board also concludes that the Veteran's denial at his hearing of any knowledge of civilian work injury to his knees, and his intentional omission of any history of physical labor putting strain on his knees in civilian life for decades prior to that service period, while attempting to portray his in-service work as the sole potential opportunity for knee injuries, renders his statements in support of his claim of essentially no credibility.  Caluza.  The Veteran's military facility treatment records include the June 1986 record specifically noting the Veteran's injury to the left knee in civilian work three weeks earlier.  His history provided at his April 2009 VA audiology examination specifically included his history of physical civilian work.  Thus, it appears clear that the Veteran knew of these elements of his history.  

Because the Board finds the Veteran's assertions in support of his claim not to be credible, his assertions of increase in severity of his knee disabilities during his period of active service from June 2005 to August 2005 cannot ultimately serve to support the claim.  Buchanan.

The Board has considered whether the Veteran's assertions of aggravation of his knee disorders when deployed in Iraq should be conceded based on their having occurred during combat, pursuant to 38 U.S.C.A. § 1154(b).  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  However, the Veteran has not contended and the evidence does not otherwise show that he injured his knees while engaging in combat with the enemy.  Rather, he has contended that aggravation of knee disorders occurred while engaged in airplane maintenance tasks or  inspecting aircraft.   That is not combat, and there is no indication that combat-like circumstances prevented him from seeking needed care for knee injuries.  The Veteran testified that he only obtained ibuprofen from the flight surgeon for his knee pain during his 2005 Iraq deployment, and did not then desire to seek additional medical care for his pain.  (hearing transcript, p. 30)  At a VA behavioral health examination for compensation purposes in February 2010 the Veteran conceded that he had not engaged in combat.  There is no indication that any combat-related circumstances, such as shelling at or near the air base where he was stationed, played any role in his seeking or not seeking care for his knees.  The Board accordingly concludes that the Veteran did not engage in combat with the enemy and circumstances of combat did not impact the Veteran's bilateral knee disorder or its care.  Hence, the Board finds 38 U.S.C.A. § 1154(b) presumptions inapplicable.  

Ultimately, the Board concludes that the above-detailed evidence of the veteran's bilateral knee surgeries for treatment of his knee disorders prior to June 2005, taken together with medical examiner findings and the Veteran's own statements, constitutes clear and unmistakable evidence that the Veteran's bilateral knee disorders existed prior to the June 2005 to August 2005 period of service.  The Board also concludes that the competent and credible evidence of record, inclusive of VA treatment records and military facility treatment records and other credible evidence, is consistent with and supportive of the VA medical opinions provided in February 2012 and August 2012, to the effect that the Veteran's documented bilateral knee disorders clearly and unmistakably did not increase in severity in either knee beyond their natural course during this period of active service from June 2005 to August 2005.  As discussed above, the Veteran's assertions to the contrary are not credible and are not supported by independent evidence.  The Veteran's submitted lay assertion by an unnamed author in November 2011 which also mentions that the Veteran's knees hurt more following that period of service necessarily relied on the Veteran informing him or her that his knees hurt more, and hence can be no better than the Veteran's own assertions, and accordingly in this case cannot serve to support the claim precisely because the Veteran's non-credible assertions do not serve to support the claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is no better, for purposes of VA adjudication, than that original lay statement); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion is not probative without a factual predicate in the record); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise is not probative).

Also as discussed above, the VA examiners provided the following more than ample bases for concluding that the evidence was clear and unmistakable against aggravation, or increase in severity beyond the natural course:  the Veteran was only in active service in 2005 for a brief interval; absence of contemporaneous evidence of  injury in service; absence of subsequent evidence of any specific injury to either knee during the service period; absence of any convincing indication of increased severity during the service period, particularly in light of the prior long history of civilian work performing essentially the same kinds of strenuous activities as in service, with the Veteran involved in work squatting and kneeling not only in service but also in his civilian work during his entire adult life; absence of any record of complaints of his knees during the service period; knee pain documented prior to the service period on multiple occasions; both knees having undergone meniscectomies prior to the in-service interval; and post-service both work and leisure activities reflecting a high level of activity and use of the knees and thus not supporting any increase in severity of knee disability of either knee during the active duty period. 

The Board is therefore satisfied that the evidence of record supports the conclusions that the Veteran's bilateral knee disabilities clearly and unmistakably both existed prior to the period of active service from June 2005 to August 2005 and did not increase in severity beyond their natural course during the period of active service from June 2005 to August 2005.  Accordingly, the Board finds that the presumption of soundness upon entry for the second period of active service from June 2005 to August 2005 is rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Because the weight of the evidence is against an increase in severity of the Veteran's bilateral knee disabilities beyond their natural progress during the period of service from June 2005 through August 2005, service connection on the basis of aggravation during that second period of service is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306(a).  

The evidence also preponderates against the Veteran having developed a disability of either knee during his prior active service period from July 1985 to December 1985, and is against an injury to either knee having occurred during an interval of ACDUTRA or INACDUTRA during the Veteran's National Guard membership, and is against a disease of either knee having developed during a period of ACDUTRA.  38 C.F.R. § 3.303.  The Veteran has not presented evidence supportive of any of these bases of service connection, beyond asserting to the effect, and submitting lay statements to the effect, that his duties during ACDUTRA while in the Air National Guard were hard on his knees.  However, as the February 2012 and August 2012 VA examiners noted, the Veteran's civilian work was also hard on his knees, and it appears far more likely that the Veteran's many years of civilian work putting strain on his knees performing electrical and/or other maintenance work, as well as work assembling furniture, would have resulted in his knee disabilities than the far more limited intervals of ACDUTRA.  There is no evidence of the Veteran suffering a specific injury to his knees during ACDUTRA or INACDUTRA or during his initial military training period from July 1985 to December 1985, while there is the above-noted military treatment record in June 1986 specifically noting injury to the knee in civilian work three weeks earlier.  This record supports not only an injury in civilian work, but also that the work performed as a civilian was of a sort which might lead to knee injuries.  

In his testimony before the undersigned, the Veteran merely denied the civilian injury and effectively denied performing civilian work that was hard on his knees.  As already address, the Board finds the Veteran's assertions in this case not to be credible, including precisely based on such denials of civilian work that was hard on his knees, and contradicting documented reports of civilian work which would tend to be hard on the knees and which in fact resulted in knee injury.  

The Board accordingly concludes that the preponderance of the evidence is against the Veteran having developed a disease or suffered an injury of either of his knees during his first period of service from July 1985 to December 1985 or during his periods of ACDUTRA, and the preponderance of the evidence is against the Veteran having suffered an injury to either of his knees during a period of INACDUTRA.  38 C.F.R. § 3.303.  Rather, the preponderance of competent and credible evidence of record strongly favors the conclusion that the Veteran suffered knee injury and developed knee disorders in civilian life, including in the course of the Veteran's long civilian work history performing maintenance work including electrical maintenance, and assembling furniture.  

The weight of the evidence is also against arthritis of either knee being present to a disabling degree within the first year following the first period of active duty service from July 1985 to December 1985, or within the first year following the second period of active duty service from June 2005 through August 2005.  The evidence of record provides no support for knee disability of either knee until years after the first period from July 1985 to December 1985.  The weight of the evidence is against compensable arthritis being present in either knee in the year following the July 2005 through August 2005 active service period.  (The Veteran achieved Veteran status for this July 2005 through August 2005 period of service, based on the grant of service connection for PTSD resulting from that service period. See 38 C.F.R. §  3.309; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).)  As noted, only mild osteoarthritic changes were shown in February 2012 x-rays and only in the left knee, arthritis was not established in either knee prior to that date, and as note in the August 2012 VA addendum opinion, the Veteran led a very active lifestyle ongoing following the 2005 service period, without indication of arthritis of the knees presenting a disabling condition in the first post-service year.  Additionally, meniscal impairments status post knee surgeries, not arthritic changes, were identified impairments of these joints.  

Because the preponderance of the evidence does not support service connection for either claimed knee disorder, the benefit of the doubt doctrine does not apply for either knee claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied. 


REMAND

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Veteran has submitted private audiometric examinations dated in September  2008 and December 2009.  The December 2009 findings indicate the presence of hearing loss meeting 38 C.F.R. § 3.385 criteria for hearing loss disability in each ear, while the September 2008 findings indicate hearing loss meeting 38 C.F.R. § 3.385 disability criteria only in the left ear.  The Veteran also submitted a December 2009 private audiologist's opinion letter to the effect that it was at least as likely as not that the Veteran's bilateral sensorineural hearing loss and tinnitus were causally related to acoustic trauma as a result of flight line work in service.  

The Veteran was afforded VA audiology examinations for compensation purposes in April 2009 and February 2011, but the audiologists failed to note the private audiogram findings indicating bilateral hearing loss.  The audiometric findings at the April 2009 and February 2011 VA examinations supported hearing loss disability pursuant to 38 C.F.R. § 3.385 in the left ear but not in the right.  

The Board in its February 2012 remand requested that efforts be made to contact the private audiologists and obtain any other associated records, based on the April 2009 VA examiner's statement that an MRI and ENT should accompany the September 2008 private audiology examination and these would inform of the onset of the Veteran's hearing loss disability.  The Board accordingly required that the RO contact the Cooper Audiology Clinic which conducted the September 2008 examination, and M. Ward, MS FAAA, who conducted the December 2009 audiogram.  

The Board also requested that RO ask these private providers to afford numerical interpretations of their audiograms, based on VA's preclusion from adjudicators making numeric interpretations of uninterpreted pure tone audiometry graphs not in a format compatible with VA guidelines, citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  If these could not be obtained, the RO was to have a VA examiner provide the interpretations.  

The Veteran did not reply to a February 2012 development letter requesting that he provide authorization to contact the private audiologists, and thus the AMC made no efforts to contact these audiologists.  However, while the AMC then obtained a new audiology examination for compensation purposes in February 2011, a numerical interpretation of the September 2008 and December 2009 uninterpreted pure tone audiometry graphs was not obtained from a VA examiner.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, remand is again required for the AMC to fulfill these remand requirements.

Accordingly, the case is REMANDED for the following action:

The AMC is hereby advised that all parts of remand instructions must be followed as provided below, or the remand development will again be found deficient, and the case will again be remand to the AMC.

1.  The AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his right ear hearing loss claim.  The AMC must then obtain copies of all identified records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain the identified records, the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  The AMC must obtain from a VA audiology examiner numerical interpretation of the private September 2008 and December 2009 uninterpreted pure tone audiometry graphs. 

3.  Once the above actions have been completed, the AMC must re-adjudicate the Veteran's claim for service connection for right ear hearing loss, taking into consideration any newly acquired evidence, including evidence received since the October 2012 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


